DETAILED ACTION 
The preliminary amendment submitted on February 21, 2022 has been entered.  Claims 3-16 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the first-inventor-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Objection to The Preliminary Amendment for Introducing New Matter 
The following is a quotation of the first paragraph of 35 U.S.C. 132.  
(a) Whenever, on examination, any claim for a patent is rejected, or any objec-tion or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.  
The preliminary amendment filed February 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  The added material that is not supported by the original disclosure includes at least the following claim limitations:  
“in a central nervous system” (claim 3)
“susceptible to and/or suffering from” (claim 3)
“225 grams per day” (claim 3)
“increasing levels of cytochrome oxidase” (claim 4) 
“suppressing lipid peroxidation” (claim 4) 
“from 9 … grams per day” (claim 6) 
“from 5 to 9 grams per day” (claim 7) 
“person has an empty stomach” (claim 10) 
“formation of beta amyloid plaques” (claim 14) 
“in said central nervous system” (claim 14) 
“in the central nervous system” (claim 15) 
“suppress … plaque formation” (claim 15) 
Applicant is required to cancel the new matter in the reply to this Office Action.  
Claim Rejections – 35 USC § 112 
The following is a quotation of the first, second, and fourth paragraphs, respectively, of pre-AIA  35 U.S.C. 112:  
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.  
Subject to the [fifth] paragraph, a claim in dependent form shall contain a refer-ence to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incor-porate by reference all the limitations of the claim to which it refers.  
Claims 3-16 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The claim limitations for which written support is lacking are quoted above in the “Objection to The Preliminary Amendment,” above.  Applicant may rebut this rejection by show-ing, with reference to page and line numbers in the application papers as originally filed, where written support for these claim limitations may be found.  The examiner has attempted to do so, but cannot find written support, either explicit or implicit, for them.  
Claims 5, 11, and 14 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 5 apparently only states an outcome or objec-tive of the method of claim 4, but it is not clear what steps one must perform in order to achieve that result.  Dependent claim 11 states that the “compound is the only effective ingredient administered,” but it is not clear how this claim is materially different from independent claim 3, which is a method “consisting essentially of the step of orally administering” the same compound.  Similarly, claim 14 states that “the step of orally administering said effective amount … is the only step performed,” but it is unclear how this is materially different from independent claim 3, which is already drawn to a step or orally administering the compound.  It is unclear what subject matter of the prior art is excluded from claims 11 and 14 by using “consisting essentially of” language.  See MPEP 2111.03.  
Claim 5 is rejected under pre-AIA  35 35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is not limiting because it “simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04.  
Defective Claim for Earlier Priority Date 
The instant application is a continuation under 35 U.S.C. 120 of earlier filed application no. 12/661,964.  To be entitled to the benefit of the filing date of the earlier-filed application, this application must be an application for a patent for an invention that was also disclosed in the prior application.  The disclosure of the prior-filed application must provide adequate support within the meaning of pre-AIA  35 U.S.C. 112 for the subject matter now claimed in the instant application.  A continuation application cannot include new matter.  See MPEP 211.05.  Appli-cant is required to delete the benefit claim or change the relationship from a continuation appli-cation to continuation-in-part application because this application contains the new matter listed above.  Applicant is reminded that if a claim in a continuation-in-part application recites a feature that was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application but which was first introduced or adequately supported in the continuation-in-part application—as it appears to be in the present situation—such a claim is only entitled to the filing date of the continuation-in-part application.  See MPEP 211.05(I)(B).  The examiner has reviewed each of the instant claims to determine if written support is found in the prior-filed application, but it does not appear that any of the claims are fully supported by the prior-filed application.  
Claim Rejections – 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 21411 et seq.  
Claims 3-9 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frey (US 2006/0014716 A1).  
Frey (cited in applicant’s IDS2) discloses using phytic acid, referred to as inositol hexaphos-phate, and similar pyrophosphate analogs (para. 0010) for the treatment of Alzheimer’s disease and ALS (para. 0006 and 0049).  According to Frey, “[d]oses for humans and other mammals can range from about 0.001 mg/kg to about 100 mg/kg, preferably from about 0.01 mg/kg to about 10 mg/kg, preferably from about 0.1 mg/kg to about 1-10 mg/kg” (para. 0080).  Frey also discloses that the phosphate compound can be orally (para. 0082) administered “alone” (para. 0098 and 0120-21), i.e., as “the only effective ingredient” within the meaning of instant claim 11.  Frey also discloses administering the drug in water (para. 0093-94), as well as transdermal administration of an ointment (para. 0089), which meets the limitations of claims 12 and 15-16.  
The difference between the prior art and the claims at issue is that Frey does not specifi-cally disclose the claimed dosage amounts or the functional limitations of the claims, i.e., limita-tions drawn to the mechanism of action.  This subject matter, however, would have been prima facie obvious to one of skill in the art when the teachings of the reference are considered as a whole.  
With respect to the claimed dosage amount, the range of “from about 0.1 mg/kg to about 1 … mg/kg” taught by Frey (para. 0080) for a typical human adult3 is equivalent to about 7.5 mg to 75 mg, which overlaps with the dosage range “of from 0.5 to 18.75 grams” recited in claim 3, so a prima facie case of obviousness exists.  See MPEP 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  Similarly, the somewhat narrower dosage amount ranges recited in claims 6-7 overlap with the general teachings regarding dosage amount as taught by Frey (para. 0080), so they are also prima facie obvious.  
The instant claims appear to represent applicant’s discovery of a mechanism of action whereby the therapy disclosed in Frey apparently operates.  The discovery, however, of a previ-ously unappreciated property of a prior art therapy, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new function or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112.  Mere recognition of such latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function “would remove from the public that which is in the public domain by virtue of its inclu-sion in, or obviousness from, the prior art.”  The fact that applicant has evidently recognized other advantages that would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).  Frey discloses using the same compound (phytic acid) as the instant claims for the same purpose (treating Alzheimer’s disease or ALS) by a method comprising the same step (orally administer-ing) at dosage amounts that are not patentably distinct from the claimed dosage amounts, so it would naturally follow that the therapy of Frey necessarily results in at least the following func-tional claim limitations: 
“suppressing and/or attenuating amyloid protein precursor C-terminal fragment (APP CTF)-induced neurotoxicity in a central nervous system of a person susceptible to and/or suffering from a protein aggregating disease” (claims 3 and 15) 
“preventing and/or treating said protein aggregating disease, but so that adverse systemic effects… are avoided” (claim 3) 
“suppressing oxidative stress associated with said APP CTF induced neurotoxicity, by increasing levels of cytochrome oxidase in a brain of said person, and by suppressing lipid peroxidation” (claim 4) 
“reduc[ing] soluble amyloid beta plaque production and/or insolu-ble beta plaque production in said brain of said person” (claim 5) 
“suppress[ing] and/or attenuat[ing] aggregation of beta amyloid protein, formation of beta amyloid plaques, and APP CTF-induced neurotoxicity in said central nervous system” (claim 14)  
Note that the functional limitations quoted above do not require the artisan to do anything particular when practicing the method as claimed.  In fact, one need not necessarily understand or be aware of these features in order to practice the therapy as claimed.  See MPEP 2173.05(g) for more information about functional limitations.  It is the examiner’s position that these func-tional limitations are inherent in the method of Frey.  
Finally, the “2%” concentration recited in claim 13 would have been considered a matter of routine experimentation within the general teachings of Frey and therefore prima facie obvi-ous.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temper-ature is critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2145.05.  
Claims 3-8 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabin (US 4,847,082) in view of Frey (US 2006/0014716 A1).  
Sabin (cited in applicant’s IDS) discloses (abstract):  
A method is provided for treating Alzheimer’s Disease by adminis-tering to a subject an effective symptom alleviating amount of a compound selected from the group consisting of phytic acid, phytate salt, an isomer or hydrolysate of phytic acid or phytate salt, or a mixture of any combination thereof.  The preferred method of administration is by oral dosages of about to 3 grams/kilogram bodyweight per day.  
With respect to the dosage amount, Sabin further explains (col. 4, ll. 4-12) as follows:  
The dosage to be administered will vary with the severity of the diseased condition.  However, in general, particularly for oral administration, oral administration of from ½ to 3 grams of phytic acid (or equivalent phytate salt, isomer or hydrolysate) per kilo-gram of body weight in the diet per day will usually be effective.  Frequency of dosage administration may, of course, be varied as needed and as discretionarily required by the attending physician.  
Applicant’s own specification (filed October 29, 2020 at p. 13) explains that the “Alzheimer’s disease” disclosed in Sabin is within the meaning of “protein aggregating disease” as recited in claim 3, as well as “amyloidosis” as recited in instant claim 8.  
The difference between the prior art and the claims at issue is that Sabin does not specif-ically disclose the dosage amounts recited in the instant claims or the numerous claim limitations that appear to describe a mechanism of action whereby the therapy apparently operates.  
Frey, however, discloses using phytic acid, referred to as inositol hexaphosphate, and similar pyrophosphate analogs (para. 0010) for the treatment of Alzheimer’s disease (para. 0006 and 0049).  According to Frey, “[d]oses for humans and other mammals can range from about 0.001 mg/kg to about 100 mg/kg, preferably from about 0.01 mg/kg to about 10 mg/kg, prefer-ably from about 0.1 mg/kg to about 1-10 mg/kg” (para. 0080).  Note that a dosage range of “from about 0.1 mg/kg to about 1 … mg/kg” for a typical human adult4 is about 7.5 mg to 75 mg, which overlaps with the dosage range “of from 0.5 to 18.75 grams” recited in claim 3, so a prima facie case of obviousness exists with respect to the dosage amount.  See MPEP 2144.05(I).  The phos-phate compound can be administered “alone” (para. 0098 and 0120-21), i.e., as “the only effec-tive ingredient” within the meaning of instant claim 11.  Frey also discloses administering the drug in water (para. 0093-94), as well as transdermal administration of an ointment (para. 0089), which meets the limitations of claims 12 and 15-16. 
It appears that applicant has simply adopted the dosage amounts taught by Frey when applying the therapy of Sabin.  Indeed, Sabin (col. 4, ll. 4-12) explains that the dosage amount may “be varied as needed and as discretionarily required by the attending physician,” which the examiner understands to mean that the artisan would naturally look to the prior art for infor-mation about the dosage amounts of phytic acid that are suitable for treating Alzheimer’s disease.  Frey provides an answer to the question of dosage amount suggested by Sabin.  In summary, the cited prior art references disclose that all the claimed elements were known in the prior art, and it is self-evident that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art, so it is unlikely that a patentable invention exists.  See MPEP 2143.  
The numerous functional limitations recited in the instant claims have not been accorded patentable weight for substantially the same reasons explained above.  The “2%” concentration recited in claim 13 is also prima facie obvious for the reasons discussed in the prior rejection.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sabin and Frey as applied above, and further in view of Grases (Anticancer Res. 2005;25(3c):‌2593-97).  
The disclosures of Sabin and Frey are relied upon as set forth above.  The difference between the prior art and the claims at issue is that neither of these two references specifically discloses administering to a person with an “empty stomach.”  Grases, however, teaches that phytic acid supplements may be administered on an empty stomach (p. 2595).  One would there-fore have viewed the subject matter of instant claim 10 as being obvious to try inasmuch as there are only two possible courses or therapy: either with an empty stomach or without one.  See MPEP 2143(I)(E).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 4,847,082 in view Frey and Grases as applied above.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-7 of the ‘082 patent are drawn to a method of treating Alzheimer’s with phytic acid, although it does not specifically claims the dosages or routes of administration recited in the instant claims.  As explained above, Frey and Grases teach that the claimed dosages, routes of administration, and so forth are appropriate for the therapy, motivating one of ordinary skill in the art to use the instantly claimed regimen with a reasonable expectation of success for substantially the same reasons discussed above.  
Claims 3-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 4,758,430 in view of Frey and Grases as applied above.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claims 1-3 of the ‘430 patent are drawn to a method of treating Alzheimer’s using the instantly claimed compounds, phytic acid, a phytate salt, etc., although it does not expressly teach the instantly claimed dosages or routes of administration and so forth.  The subject matter, however, would have been prima facie obvious for substantially the same reasons discussed above, mutatis mutandis.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the information disclosure statement (IDS) submitted on February 21, 2022  
        3 Assuming a typical adult human is about 75 kg  
        4 Assuming that a typical human adult is 75 kg.